Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US3024621A), in view of Patera (US20070278141), further in view of Eaton (US20160052767A1).
Regarding claim 10, Parker teaches a refrigerating appliance, comprising:
A structural cabinet having an inner liner that defines a refrigerating compartment (Figure 1: inner liner compartment 16, outer wrapper is evident in Figure 1);
A water dispensing system coupled to the structural cabinet and having at least one fluid outlet (Figure 1: 3);
A shelf that is coupled with the inner liner and positioned within the refrigerating compartment, wherein the shelf includes a shelf spigot of the at least one fluid outlet, the shelf spigot being positioned below an underside of the shelf (Figure 1: 3).
Parker does not teach the retaining mechanism with a load cell as claimed.
However, Patera discloses an under-shelf spigot system which includes a retaining mechanism for securing a plurality of fluid containers to the underside of the shelf and in communication with a plurality of shelf spigots, which are positioned below the underside of the shelf, wherein the plurality of removable fluid containers are selectively secured to the retaining mechanism to be supported from above and positioned below the shelf (Figures 9A-C and 10, ¶55) allowing for hands free filling of fluid containers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a multiple spigot, underside retaining mechanism for multiple fluid containers as shown in Patera in order to allow for the hands free filling of multiple fluid containers. Such a modification would put multiple fluid containers selectively into the retaining mechanism and each container below a respective spigot.
Furthermore, Eaton discloses wherein the retaining structure for a fluid container includes a load cell that senses a weight of the fluid container and contents of the fluid container, wherein the load cell is in communication with the fluid dispensing system in order to meter fluid accurately according to weight (¶88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a load cell and control system in the retaining mechanism for each of a plurality of fluid containers of Parker as hereto modified in order to provide accurate filling of the fluid container(s).
Furthermore, in providing multiple fluid outlets, fluid containers, and load cells (see rejection of claim 10) it would have been obvious to place a load cell and control structure, as taught by Eaton, at each fill zone in order to allow for the accurate filling of each fluid container.
Regarding claim 16, Parker as modified teaches all of the limitations of claim 10, wherein
The plurality of shelf spigots are attached to the underside of the shelf (see rejection of claim 10. Parker provides the spigot one the underside of the shelf and the spigots are duplicated per Patera).
Allowable Subject Matter
Claims 1, 3-9, and 17-20 are allowed.
Claims 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 12/06/2022 have been fully considered.
As noted by Applicant, claim 13 was not objected to in the Office Action of 09/13/2022. The rejection of claim 13 is on the basis that the general conditions of the claim are already shown in the prior art via the rejection of claim 10 and that it would be obvious to utilize the load cell on each spigot in order to offer the benefits of having such a load cell on each spigot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763